Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not expressly teach or render obvious an autonomous workhorse vehicle comprising: a main body including a platform configured to support a plurality of objects required for an installation or repair work; a tracking sensor configured to detect a location of the main body relative to a leading object; a power source configured to provide power to propel the main body; an inductive charging pad coupled to the platform and the power source and configured to wirelessly charge a battery of the at least one of the plurality of objects using at least some of the power from the power source; a steering actuator configured to adjust an orientation of the main body; and an electronic control unit (ECU) coupled to the tracking sensor, the power source, the inductive charging pad, and the steering actuator and configured to: charge the battery of the at least one of the plurality of objects based on a delivery address or an order of delivery of the at least one of the plurality of objects, receive data indicative of a request for at least one worker to perform the installation or repair work on or with the at least one of the plurality of objects, notify the at least one worker regarding the installation or repair work, determine a following time to begin following the leading object, and control, based on the detected location of the main body relative to the leading object, the power source and the steering actuator to move the main body to follow the leading object at the following time, as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665